DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the complementary connector must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1, 3-5, 9, 10, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hall et al. (US 2018/0038171).
With respect to claims 1 and 18, Hall et al. disclose an earth-boring tool/method comprising: a tool body (412); a coupling region (threads on drill bit in figure 4) configured to couple the earth-boring tool to an adjacent portion of a drill string; a fluid passage (424) defined within the coupling region; one or more sensors (431) disposed on the tool body; and a connector (top piece in figure 4) comprising: a ring (425) disposed in the coupling region concentrically about the fluid passage; two or more sockets (480, wherein the part surrounding the pin is considered a socket, see also paragraph 20) disposed in a surface of the ring and evenly spaced annularly about the ring; and a key socket (429) disposed in the surface of the ring, the key socket positioned such that a distance between the key socket and an adjacent socket is different from a distance between the evenly spaced two or more sockets (see figure 4): wherein the connector is electrically connected to the one or more sensors (see figure 
With respect to claim 3, Hall et al. disclose wherein the connector comprises one
or more connection ports disposed annularly about the ring (see figure 4, wherein the sockets are formed in the connection ports.
With respect to claim 4, Hall et al. disclose wherein the connector comprises one
or more wire passageways (see figure 3).
With respect to claim 5, Hall et al. disclose wherein the one or more sensors
comprise electrical wires disposed in the one or more wire passageways (see figure 3).
With respect to claim 9, Hall et al. disclose further comprising a cavity in the
coupling region of the earth-boring tool, wherein the cavity comprises a receptacle having a larger diameter than the fluid passage (see figure 3, wherein the body of bit 322 forms a cavity).
With respect to claim 10, Hall et al. disclose wherein the receptacle is configured
to receive the connector and the receptacle is substantially isolated from the fluid passage by a receptacle wall (see figure 3).
With respect to claim 19, Hall et al. disclose further comprising machining one or more passageways (see figure 2) through the earth-boring tool, wherein the one or more passageways are configured to enable the electrical connections to pass through the earth-boring tool blank into the central region of the earth-boring tool blank.
With respect to claim 20, Hall et al. disclose wherein coupling the electrical connection semi-permanently to the annular connector comprises one or more of soldering, brazing, attaching through a punch-down connection, attaching through a .

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. in view of Sampa et al. (USP 6,062,905).
With respect to claim 2, Hall et al. does not disclose an insulating material.  Sampa et al. disclose an insulating material to electrically insulate the body (see abstract).  It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Hall et al. by including an insulating material as taught by Sampa et al. for the purpose of insulating the electrical components.  

6.	Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al.
With respect to claims 6 and 8, Hall et al. disclose that there are sensors along the drill string and in the drill bit (see paragraph 16).  It would have been obvious to one having ordinary skill in the art at the time of the invention to have directly coupled a 
With respect to claim 7, Hall et al. is silent as to a storage device.  The Examiner hereby takes Official Notice that it is well known to include storage devices in electronic devices to store information to allow retrieval of information at a later time.  It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Hall et al. by including a storage device to store the sensed information in order to retrieval it at a later time.

Allowable Subject Matter
7.	Claims 11-17 are allowed.

Response to Arguments
8.	Applicant’s arguments and amendments, filed 8/9/21, with respect to the rejection(s) of claim(s) 1-20 under Habernal et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hall et al., as noted above.  Hall et al. teaches the newly added limitations.  The amendments to claim 11 have overcome the prior art and those claims are allowed.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A COY whose telephone number is (571)272-5405.  The examiner can normally be reached on Monday-Friday 6-9am and 12:30-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko (acting) can be reached on 571-270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Nicole Coy/           Primary Examiner, Art Unit 3672